                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




UNITED STATES OF AMERICA                     )
                                             )
             Plaintiff,                      )
                                             )            CRIMINAL NO.
VS.                                          )
                                             )            3:84-CR-148-G
MARSHALL DEWAYNE WILLIAMS,                   )
                                             )
             Defendant.                      )
                                             )




                                        ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Defendant filed objections, and the District Court has

made a de novo review of those portions of the proposed findings and

recommendation to which the objections were made. The objections are overruled,

and the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

      IT IS THEREFORE ORDERED ADJUDGED AND DECREED that

Defendant’s motion to Compel Enforcement of Sentence or to Correct Sentence

under Fed. R. Crim. P. 35(a), (docket entry 36), is DENIED, his claim for correction

of time credits, (docket entry 36), is construed as a petition for writ of habeas corpus

under 28 U.S.C. § 2241, and the § 2241 petition is dismissed for lack of jurisdiction.
      The Clerk of Court is directed to open a new civil action and file Williams’s

motion, (docket entry 36), in that action (nature of suit 530), with direct assignment

to District Judge Fish and Magistrate Judge Rutherford for statistical purposes.

      SO ORDERED.

April 9, 2020.

                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
